NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February19, 2019 *
                              Decided February 19, 2019

                                        Before

                       DIANE P. WOOD, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge


No. 18-1706

NICK MARTIN,                                   Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Indiana,
                                               Fort Wayne Division.

      v.                                       No. 1:13cv16



GEORGE JONES, et al.,                          Susan Collins,
    Defendants-Appellees.                      Magistrate Judge.

                                      ORDER

       Nick Martin helped George Jones clean up his family-run auto-repair shop, and
Jones paid Martin for his help. Believing that he was underpaid and otherwise
mistreated, Martin sued Jones, members of his family, and Jones Auto Repair for race


      *
        Defendants Trent Jones, Emma Jones, and Jones Auto Repair are not
participating in this appeal. We have agreed to decide this case without oral argument
because the appeal is frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 18-1706                                                                           Page 2

discrimination, retaliation, unpaid wages, and defamation. A magistrate judge,
presiding by consent, see 28 U.S.C. § 636(c), entered summary judgment for the
defendants on all of Martin’s claims except his unpaid-wages claim. The judge
concluded that Title VII did not apply to a business the size of Jones Auto Repair and
that Martin had insufficient evidence to support his discrimination and retaliation
claims under 42 U.S.C. § 1981 and his defamation claim. Retaining supplemental
jurisdiction over the state-law wage claim, 1 the magistrate judge ruled after a bench
trial that Martin had not shown that he was owed more for helping to clean up Jones’s
property or that Jones ever hired him as a mechanic, as Martin alleged. Martin brought
this appeal, but for two reasons, we must dismiss it.

        First, Martin has not presented a discernable argument for why the magistrate
judge erred, either in granting summary judgment or ruling for the defendants after
trial. Martin’s appellate filings consist of a list of dates that appear to correspond to
various docket entries from the district court and oblique references to people, places,
and events unrelated to this litigation. He thus does not comply with the requirements
of Federal Rule of Appellate Procedure 28. An appellant’s brief must contain his
“contentions and the reasons for them, with citations to authorities and parts of the
record on which the appellant relies.” FED. R. APP. P. 28(a)(8)(A); see also Cmty. Bank of
Trenton v. Schnuck Mkts., Inc., 887 F.3d 803, 825–26 (7th Cir. 2018). Although we construe
pro se filings liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), even uncounseled
litigants must supply an “articulable basis” for disturbing a district court’s judgment.
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). We also the consider the impact
of Martin’s noncompliance on Jones, the appellee, who likewise is appearing pro se and
who was unable to identify arguments to which to respond. See Correa v. White, 518 F.3d
516, 518 (7th Cir. 2008). We “cannot fill the void by crafting arguments and performing
the necessary legal research.” Anderson, 241 F.3d at 545.

        Second, to the extent that Martin intended to challenge the result of the bench
trial, he was required to, but did not, include the trial transcript in the record on appeal.


       1 Presumably the prerequisites of the federal Fair Labor Standards Act, such as
an engagement in interstate commerce or an employer with $500,000 in annual revenue,
precluded its application to Martin’s unpaid-wages claim. See 29 U.S.C. §§ 203(b), (s)(1),
206, 207.
No. 18-1706                                                                           Page 3

See FED. R APP. P. 10(b)(2). “Dismissal is appropriate when a deficient record precludes
meaningful appellate review.” Tapley v. Chambers, 840 F.3d 370, 375 (7th Cir. 2016).
Martin failed to order a transcript of the trial from the court reporter. True, after the
judgment, he filed a document in the district court that appeared to be a request for the
magistrate judge to transfer “all transcript[s] and documents” to this court. But that is
not how a record on appeal is assembled. See FED. RS. APP. P. 10(b)(1), (4); 11(a), (b),
CIR. R. 10(a)(2)–(3). Further, Martin knew that we would not receive a transcript
because the magistrate judge denied Martin’s “request for a free transcript” based on
her determination that the appeal was not taken in good faith. See 28 U.S.C. § 1915(a)(3).
(Martin proceeded in forma pauperis in the district court but paid the appellate filing
fee after the district court and this court denied him leave to proceed in forma pauperis
on appeal.) The rules make clear that it is the appellant’s duty to order and pay for
transcripts or to certify that he intends not to. FED. R. APP. P. 10(b)(1), (4). And like all
civil appellants, Martin was issued an order to complete a transcript information sheet.
See CIR. R. 10(c). He therefore has no excuse for failing to ensure that we have a
complete record to review.

       The appeal is DISMISSED.